COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Terrance Coburn v. HP Heights LLC., Robert Cromie, Sara Cromie,
                          Jacob Rainey, and Lagrange LLC.

Appellate case number:    01-21-00649-CV

Trial court case number: 2020-27157

Trial court:              80th District Court of Harris County

        Appellant’s motion for rehearing of our January 25, 2022 dismissal of this appeal for want
of jurisdiction is DENIED.

Judge’s signature: _____/s/ Sarah B. Landau______
                                 Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Landau

Date: ____February 8, 2022____